Name: Commission Regulation (EC) NoÃ 239/2006 of 10 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 11.2.2006 EN Official Journal of the European Union L 40/1 COMMISSION REGULATION (EC) No 239/2006 of 10 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 10 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 91,5 204 42,2 212 88,5 624 106,4 999 82,2 0707 00 05 052 114,0 204 101,8 999 107,9 0709 10 00 220 57,6 624 101,9 999 79,8 0709 90 70 052 160,4 204 79,4 999 119,9 0805 10 20 052 53,6 204 49,3 212 45,0 220 44,2 448 47,7 624 61,1 999 50,2 0805 20 10 204 87,2 999 87,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 63,4 204 106,7 400 79,6 464 131,1 624 70,9 662 45,3 999 82,8 0805 50 10 052 54,1 999 54,1 0808 10 80 400 109,0 404 105,2 720 74,3 999 96,2 0808 20 50 388 88,6 400 98,4 512 67,9 528 67,3 720 74,0 999 79,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.